Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
Acknowledgement is made of the amendment filed on , in which: 
Claims 1, 2, 3, 10, and 11 are currently amended, and
Claim 7 is cancelled.  
Claims 1-6 and 8-11 are currently pending and an Office action on the merits follows.
Response to Arguments
On pages 5-6 of the applicant’s remarks, the applicant argues that Ruuspakka fails to teach a connection control unit configured to search for the second base station upon execution of a predetermined task of the plurality of tasks, and to switch to the communication of the radio communication unit from the first base station to the second base station during the predetermined task, the predetermined task being a task that can be executed without requiring radio communications.”  The examiner respectfully disagrees.  Ruuspakka Fig. 5, Fig. 9, [0062], [0089] explain a task for the robotic device to navigate to a target location.  The robotic device searches for and selects an available path including multiple access points 140 and/or base stations 105 to the target location based on various criteria.  Once an available path is selected, the robotic device traverses the chosen available path, switching to each access point 140 and/or base station along the route as planned.  Ruuspakka Fig. 5 and paragraph [0062] in particular explain the robotic device executing the task of navigating to the target location following either path 405 without requiring radio communication between switching boundaries 425-a and 430-a.  Therefore, the examiner respectfully maintains the rejection as further explained below.  

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 10, and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pub No.: US 2015/0197010 A1 (herein “Ruuspakka”).

Consider claim 1, Ruuspakka teaches a task execution system comprising an autonomous mobile robot configured to sequentially execute a plurality of tasks including movement, the autonomous mobile robot comprising: 
a radio communication unit configured to communicate with a first base station and a second base station (see Ruuspakka Fig. 1, Fig. 7, [0077] note robotic device 115 with receiver module 605 and transmitter module 615 using antenna 735 to communicate with base stations 105 and access nodes 140/150); and 
a connection control unit configured to search for the second base station upon execution of a predetermined task of the plurality of tasks (see Ruuspakka Fig. 4, Fig. 9, [0062], [0089] note when the robotic device is to reach a target location, determine one or more paths for the robotic device 115 to traverse to the target location 165 and create an access point switching plan based on metrics and preferences along the path) and to switch to the communication of the radio communication from the first base station to the second base station during the predetermined task (see Ruuspakka Fig. 4, Fig. 9, [0062], [0089] note switching access points along the selected path, i.e. along path 405 the robotic device begins connected to access point 140-d, then switches to small cell 120a while traversing the path), the predetermined task is a task that can be executed without requiring radio communication (see Ruuspakka Fig. 4, Fig. [0062] note the robotic device 115 traversing the path 405 switches to autonomous operation mode and disconnects from the access point 140-d.  The robotic device 115 continues to traverse the path without requiring radio communication until connecting with a small cell 120a at switching boundary 430-a).
Claim(s) 10 and 11 is/are rejected for at least the same reason(s) set forth in claim 1.

Consider claim 2, Ruuspakka teaches wherein the connection control unit performs the switch of the first base station to the second base station when a received radio wave intensity of a signal from the first base station in which communication is currently established is equal to or smaller than a predetermined threshold (see Ruuspakka [0042] note access point switching selection based on minimum quality of service as the robot traverses the path to the target location).

Consider claim 4, Ruuspakka teaches wherein the autonomous mobile robot comprises: 
a mobile apparatus configured to move the autonomous mobile robot (see Ruuspakka Fig. 1, Fig. 5, [0042] note the robot 115 appears to have a wheel to help it traverse the path to the target location, further the robot can traverse the path to the target location autonomously therefore an apparatus for moving it is inherent); 
a position estimation unit configured to estimate a self position, which is a position of the autonomous mobile robot itself on a map of a mobile environment (see Ruuspakka [0055] robotic device location identified and aligned with maps);   
a path planning unit configured to plan a moving path to a destination based on the map and the self position (see Ruuspakka Fig. 8, [0079] note Path Planning Module); and 
a movement control unit configured to control movement of the autonomous mobile robot in accordance with the planned moving path, wherein the predetermined task is a task of moving the autonomous mobile robot by the mobile apparatus (see Ruuspakka [0042] note robot traverses the path to the target location).
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 5, and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ruuspakka, and further in view of Pub No.: US 2008/0086236 A1 (herein “Saito”).

Consider claim 3, Ruuspakka fails to teach wherein the connection control unit performs the switch of the first base station to the second base station when an execution timing of the predetermined task is before an execution timing of a task that involves communication by a predetermined period or more.  Saito teaches automatically measuring the radio environment data at predetermined time intervals, where the measurements themselves are the tasks (see Saito [0039]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ruuspakka to include the recited teaching of Saito.  Such a modification would improve Ruuspakka by improving the utility of the robot (see Saito [0018]). 

Consider claim 5, Ruuspakka fails to teach wherein the predetermined task is a task for waiting until the next task is ready to be executed.  Saito teaches a mobile robot waiting for the next task command (see Saito [0782]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ruuspakka to include the recited teaching of Saito.  Such a modification would improve Ruuspakka by improving the utility of the robot (see Saito [0018]). 

Consider claim 8, Ruuspakka fails to teach further comprising a server configured to provide the plurality of tasks for the autonomous mobile robot.  Saito teaches a mobile robot that receives a series of tasks from a managing computer to execute in series autonomously (see Saito [0540]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ruuspakka to include the recited teaching of Saito.  Such a modification would improve Ruuspakka by improving the utility of the robot (see Saito [0018]). 
Allowable Subject Matter

Claims 6 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS C HAMMONDS whose telephone number is (571)270-3193.  The examiner can normally be reached on M-F 10:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on (571) 272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MARCUS HAMMONDS/Primary Examiner, Art Unit 2647